Title: Daniel Blake and John Lloyd to the American Commissioners, 19 September 1778
From: Blake, Daniel,Lloyd, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Nantes Sept. 19. 1778.
Being informd that some malicious person, or persons, have been, and are still endeavoring, by the most infamous means, to deprive Mr. J. D. Schweighauser of his good name, and being apprehensive that the intention is to prejudice him in the estimation of the Honorable Commissioners, we think it an act of Justice due to injurd Merit, to acquaint you, that we have employd, and are now employing that Gentleman to transact for our friends and ourselves to a very large amount. The satisfaction that they and We have receivd from his assiduity, honor, and integrity will induce us to pursue every means in our power, after our arrival in America, to serve him; being confident that as a Merchant he most justly deserves public and private confidence. He has had, and continues to transact a very considerable part of the business to and from America, and we have always heard the Americans, who have had any Connection with him, speak of him in the most respectful Terms.

  (signd)
    Danl. Blake
    
    
      John Lloyd

